IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


PAUL J. MULROONEY,                           :
                                             :     C.A. No: K16A-08-001 RBY
                   Appellant,                :     In and For Kent County
                                             :
      v.                                     :
                                             :
PAR 4 THE CRAB, INC., and                    :
UNEMPLOYMENT INSURANCE                       :
APPEALS BOARD,                               :
                                             :
                   Appellees.                :


                             Submitted: January 3, 2017
                              Decided: January 6, 2017


                  Upon Consideration of Appellant’s Appeal from
                   the Unemployment Insurance Appeals Board
                                  AFFIRMED

                                     ORDER


Paul J. Mulrooney, Sr., Pro se.

Carla A.K. Jarosz, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware for Unemployment Insurance Appeals Board.




Young, J.
Mulrooney v. Par 4 The Crab, Inc., et al.
C.A. No.: K16A-08-001 RBY
January 6, 2017

                                      SUMMARY
       Claimant, Paul J. Mulrooney, has filed this appeal from the decision of the
Unemployment Insurance Appeals Board (“Board”) in Case No. 41032671 rendered
on July 26, 2016.
                                            FACTS
       As indicated by the undisputed testimony of Claimant at the hearing of July 13,
2016, Claimant commenced employment with Par 4 The Crab, Inc., as a bartender on
June 3, 2016. After working intermittently over the next 8 or 10 days, he received a
call from his union to pursue his “career,” as Claimant put it, as an electrician, ending
his tenure with Par 4.
       Following that testimony, the Board affirmed the decision of the Claims
Deputy denying unemployment benefits on the basis that the Claimant left his work
voluntarily without good cause attributable to the employment at Par 4 The Crab, Inc.
Hence, Claimant was determined to be disqualified from the receipt of unemployment
benefits pursuant to 19 Del. Code § 3314(1).
                                STANDARD OF REVIEW
       As indicated in 29 Del. Code § 10142(d), the function of the Superior Court is
to decide whether a Board’s conclusions are or are not supported by substantial
evidence and free from legal error.
                                        DECISION
       The finding of the Board is entirely free from legal error. Additionally, it is
certainly supported by substantial evidence; indeed by the unrefuted evidence
supplied exclusively by Claimant himself.

                                              2
Mulrooney v. Par 4 The Crab, Inc., et al.
C.A. No.: K16A-08-001 RBY
January 6, 2017

       Accordingly, the Decision of the Board of July 26, 2016 in Case No. 41032671
is AFFIRMED.
       IT IS SO ORDERED.
                                                /s/ Robert B. Young
                                                           J.

RBY/lmc
Via File & ServeXpress
oc: Prothonotary
cc: Counsel
      Paul Mulrooney (via U.S. Mail)




                                            3